DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 9/7/2022 have been received and entered into the case. Claim 16 has been canceled. Claims 1-15 and 17-38 are pending, claims 2, 3 and 17-38 have been withdrawn, and claims 1 and 4-15 have been considered on the merits. All arguments have been fully considered.

Claim Objections
Claims 6-8 and 11-13 are objected to because of the following informalities:
Claims 6-8, the recitation of “in a biorthogonal chemical reaction” (line 2) is suggested to read “in the biorthogonal chemical reaction” in view of amendments in claim 1.
Claims 11-13, the recitation of “a chemical group that is reactive in a biorthogonal chemical reaction” (line 2) is suggested to read “the chemical group that is reactive in the biorthogonal chemical reaction” in view of amendments in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Neves et al (Bioconjugate Chem. 2013;24:934-941.) in view of Azagarsamy et al (ACS Macro Lett. 2013;2:5-9.) and Crapo et al (Biomaterials. 2011;32(12):3233-3243.).
The instant claims recite a method of preparing a decellularized scaffold of an organ or tissue of a mammal comprising an extracellular matrix functionalized with a chemical group that is reactive in a biorthogonal chemical reaction, the method comprising: (i) selecting the mammal for functionalizing the extracellular matrix of the organ or tissue of the mammal with the chemical group that is reactive in the biorthogonal chemical reaction; (ii) administering a nutrient functionalized with the chemical group that is reactive in the biorthogonal chemical reaction to the mammal in an amount sufficient to functionalize the extracellular matrix of the organ or tissue of the mammal with the chemical group that is reactive in the biorthogonal chemical reaction; (iii) surgically removing from the mammal the organ or tissue comprising the extracellular matrix functionalized with a chemical group that is reactive in a biorthogonal chemical reaction; and (iv) decellularizing the organ or tissue to obtain the decellularized scaffold comprising the extracellular matrix functionalized with a chemical group that is reactive in a biorthogonal chemical reaction.
Neves teaches imaging of tumor sialylation in live mice based on labeling of tumor glycans with an azido-sugar (p.934 col left – para 2), comprising administering 300 mg/kg of peracetylated azido-labeled N-acetylgalactosamine (Ac4GalNAz, wherein the nutrient is functionalized with a chemical group that is reactive in a biorthogonal chemical reaction) to mice (selecting the mammal for functionalizing the extracellular matrix of the organ or tissue of the mammal with the chemical group that is reactive in the biorthogonal chemical reaction) (p.936 col left – para 2), and organ tissues include lung, heart, liver, kidney and skin are harvested from said animals that had been injected with Ac4GalNAz (surgically removing, see page 19 line 9-11 of the instant specification) (p.936 col right – para 2), wherein said administering is by i.p. (intraperitoneal) injection (p.936 col left – para 2).

Neves does not teach the method comprises decellularizing the organ or tissue (claim 1(iv)).
Azagarsamy teaches a method comprises bioorthogonal click reactions. Azagarsamy teaches that bioorthogonal click chemistry is an indispensable tool to create multifaceted cell culture scaffolds (Title), and Crapo teaches that biologic scaffold materials composed of extracellular matrix are typically derived by processes that involve decellularization of tissue or organs (Abstract).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to prepare a decellularized scaffold comprises an extracellular matrix functionalized with a chemical group that is reactive in a biorthogonal chemical reaction, since Neves discloses the method comprises an extracellular matrix functionalized with a chemical group that is reactive in a biorthogonal chemical reaction, Azagarsamy discloses biorthogonal chemical reactions have become powerful new tools for biomedical scientists, not only to build materials that are cell compatible, highly functional and organized in structure, but more importantly the power of their orthogonality in concert with one another enables the generation of highly complex patterns of biochemical cues within a single cellular scaffold (p.8 col left – last para, col right – first para), and Crapo discloses that decellularized scaffolds are used in regenerative medicine for organ and tissue replacement (p.1 para 1). Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to prepare a decellularized scaffold with a reasonable expectation of success.

Response to Arguments
Applicant argues that the asserted references do not teach or suggest a step of administering to a mammal a biorthogonally-reactive nutrient in an amount that is sufficient to functionalize the mammal’s extracellular matrix, and that Azagarsamy and Crapo do not remedy the deficiencies of Neves and do not provide any motivation to administer labeled nutrient to a mammal in in an amount sufficient to functionalize the mammal’s extracellular matrix.
These arguments are not found persuasive. Azagarsamy and Crapo are relied upon to provide a motivation for the claimed decellularizing step. In addition, a sufficient amount to achieve incorporation of biorthogonally reactive groups to the extracellular matrix is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Applicant may consider reciting the amount (or in a range) in claim 1 and file After Final Consideration Pilot 2.0 to move the case forward, since such an amount seems critical as disclosed in the remarks.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651